 1   DAVID R. FISCHER, ESQ.
     Nevada Bar No. 10348
 2   LAW OFFICE OF DAVID R. FISCHER
     400 South 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 547-3944
 4   Facsimile: (702) 974-1458
     Email: info@fischerlawlv.com
 5   Attorney for Defendant ANDRE ARAUJO RODRIGUES

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                            Case No.: 2:17-cr-00001-JAD-CWH-3
 9
                            Plaintiff,
10
     vs.
11                                                        STIPULATION TO CONTINUE
     ANDRE ARAUJO RODRIGUES,                              HEARING FOR SENTENCING
12
                            Defendant.                    (Second Request)
13

14
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,
15
     United States Attorney, and Patrick Burns, Esq., Assistant United States Attorney, David R.
16
     Fischer, Esq., counsel for defendant ANDRE ARAUJO RODRIGUES, that the Hearing for
17
     Sentencing in the above-captioned matter set for Tuesday, January 22, 2019 at 9:00 A.M. be
18
     vacated and continued to a date and time convenient to the Court but no earlier than sixty (60)
19
     days.
20
             This Stipulation for the continuance is entered into for the following reasons:
21
             1. This is a request by counsel for the Defendant, ANDRE ARAUJO RODRIGUES;
22

23

24
                                                      1
25
 1
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
 2              Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good

 3              cause, change any limits prescribed in this rule”;

 4          3. Patrick Burns, Esq., Attorney for the Government, informs that he intends to file
                additional charge(s), which will require additional time for the defense to review and
 5
                discuss with defendant;
 6
            4. Patrick Burns, Esq., Attorney for the Government, has stipulated to the proposed
 7
                continuance;
 8          5. Counsel communicated with the Defendant, ANDRE ARAUJO RODRIGUES, who

 9              is currently in custody at the Nevada Southern Detention Center, and he agrees with

10              the continuance;
            6. This is the second request for a continuance filed herein.
11
            WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a
12
     continuance of the Sentencing Hearing to be set to a date and time convenient to the Court but
13   no earlier than sixty (60) days.
14

15          DATED this 17th day of January, 2019

16

17                                                /s/ Patrick Burns
                                                  PATRICK BURNS, ESQ.
18                                                Assistant United States Attorney
                                                  Counsel for the United States
19

20                                                /s/ David R. Fischer
                                                  DAVID R. FISCHER, ESQ.
21                                                Counsel for Defendant RODRIGUES
22

23

24
                                                     2
25
 1                             CERTIFICATE OF ELECTRONIC SERVICE

 2          I HEREBY CERTIFY that I am an employee or agent of the LAW OFFICE OF DAVID

 3   R. FISCHER and am a person of such age and discretion as to be competent to serve papers.

 4          That on the 17th day of January, 2019, I served a copy of the above and foregoing

 5          STIPULATION TO CONTINUE SENTENCING HEARING in the following

 6          manner(s):

 7      ☒ ELECTRONIC SERVICE: Pursuant to Local Rule IC 4-1 of the United States District Court for the District

 8          of Nevada, the above-referenced document was electronically filed and served on all appearing parties

            through the Notice of Electronic Filing automatically generated by the Court.
 9
        ☒ UNITED STATES MAIL: By depositing a true and correct copy of the above referenced document into the
10
            United States Mail with prepaid first-class postage, addressed to the parties at their last-known mailing
11
            address(es):
12                   ANDRE ARAUJO RODRIGUES
                     Nevada Southern Detention Center
13                   2190 East Mesquite Avenue
                     Pahrump, NV 89060
14
        ☐ OVERNIGHT COURIER: By depositing a true and correct copy of the above referenced document for

15          overnight delivery via a nationally-recognized courier, addressed to the parties listed below at their last-

16          known mailing address.

17      ☐ FACSIMILE: By sending the above-referenced document via facsimile to those persons listed on the

            attached service list at the facsimile numbers set forth thereon.
18
        ☐ EMAIL: By sending the above-referenced document via email to those persons at the email addresses set
19
            forth below:
20

21
                                                          __/s/ David R Fischer_______________________
22                                                        DAVID R. FISCHER, ESQ.
                                                          Attorney for Defendant RODRIGUES
23

24
                                                              3
25
 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                           Case No.: 2:17-cr-00001-JAD-CWH-3
                           Plaintiff,
 5
     vs.
 6
                                                         FINDINGS OF FACT, CONCLUSIONS
 7   ANDRE ARAUJO RODRIGUES,                             OF LAW, AND ORDER

 8                         Defendant.

 9

10
                                          FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
            1. This is a request by counsel for the Defendant, ANDRE ARAUJO RODRIGUES;
14
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
15
                Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good
16              cause, change any limits prescribed in this rule”;

17          3. Patrick Burns, Esq., Attorney for the Government, informs that he intends to file

18              additional charge(s), which will require additional time for the defense to review and
                discuss with defendant;
19
            4. Patrick Burns, Esq., Attorney for the Government, has stipulated to the proposed
20
                continuance;
21          5. Counsel communicated with the Defendant, ANDRE ARAUJO RODRIGUES, who
22              is currently in custody at the Nevada Southern Detention Center, and he agrees with

23              the continuance;
            6. This is the second request for a continuance filed herein
24
                                                     4
25
 1                                      CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the

 3   public, since the failure to grant said continuance would be likely to result in a miscarriage of

 4   justice, would deny the parties herein sufficient time and the opportunity within which to be

 5   able to effectively and thoroughly prepare for sentencing, taking into account the exercise of

 6   due diligence.

 7          The continuance sought herein is excusable under the Speedy Trial Act, Title 18, United

 8   States Code, Section 3161(h)(1)(D) and Title 18, United States Code, Section 3161(h)(7)(A)

 9   considering the factors in Title 18, United States Code, Sections 3161(h)(7)(B)(i) and

10   3161(h)(7)(B)(iv).

11                                                ORDER

12          IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for

13                                                             April
     Tuesday, January 22, 2019, at 9:00 A.M., be continued to the    2, 2019,
                                                                  _____  day ofat___________,
                                                                                  the hour of 2019,

14   at10:00 a.m.
        __________, in courtroom ________.

15
     DATED this 17th day of January, 2019.
16
                                           ________________________________________
17                                         HONORABLE CARL W. HOFFMAN
                                           UNITED STATES MAGISTRATE JUDGE
18                                         JENNIFER A. DORSEY
                                           Case No.: STATES
                                           UNITED     2:17-cr-00001-JAD-CWH-3
                                                               DISTRICT JUDGE
19
                                           DATED: _________________________________
20

21

22

23

24
                                                      5
25
